Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of April 29, 2009 (“Effective Date”) by and
among Centro US Management Joint Venture 2, LP (“Company”) and Tiffanie Fisher
(“Executive”).

 

RECITAL

 

Company desires to employ Executive as of the Effective Date, on the terms and
conditions set forth in this Agreement, and Executive desires to be so employed.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

 

1.               Employment. Company hereby agrees to employ Executive and
Executive hereby agrees to accept such employment, on the terms and conditions
hereinafter set forth.

 

2.               Term. Executive’s employment by Company hereunder shall
commence on April 29, 2009 (the “Effective Date”) and shall continue through
April 30, 2011 (the “Term”). Notwithstanding the foregoing, the Term may be
earlier terminated in strict accordance with the provisions of Section 6 hereof,
but subject to the provisions of Section 8 hereof. At the time Executive ceases
to be a full-time employee of Company, the Executive agrees that she shall
resign from any office she holds with (i) the Company and its subsidiaries and
any entity in control of, controlled by or under common control with the Company
or in which the Company owns any common or preferred stock or any ownership
interest or any entity in control of, controlled by or under common control with
such entity (“collectively, “Company Affiliates”), (ii) Centro Property Trust
and Centro Properties Limited (“Centro”) and each of their respective affiliates
including, without limitation, Centro Retail Trust and its affiliates
(collectively, “Centro Affiliates”) (Company, Company Affiliates, Centro and
Centro Affiliates being collectively referred to as the “Group”).

 

3.               Position and Duties

 

Executive Vice President - Chief Financial Officer. During the Term, the
Executive shall serve as the Executive Vice President - Chief Financial Officer
of all United States operations of Centro and its Affiliates (“Centro US”) and
shall be an officer of all such US entities; shall have all authorities, duties
and responsibilities customarily exercised by an individual serving as the
Executive Vice President - Chief Financial Officer of an entity of the size and
nature of Centro US; shall have such other duties, authorities and
responsibilities as the Centro US Chief Executive Officer may from time to time
reasonably designate, consistent with the foregoing; and shall report directly
to the Centro US Chief Executive Officer. Executive will comply with the
Company’s policies including, but not limited to, the Code of Conduct and the
Employee Trading in Securities Policy. During the Term, the Executive shall
devote substantially all of her business time and efforts to the business and
affairs of Centro US (unless otherwise directed by the Centro US Chief Executive
Officer); however, nothing shall preclude the Executive from the

 

--------------------------------------------------------------------------------


 

following: (i) serving on the boards of a reasonable number of non-competing
business entities, trade associations and charitable organizations,
(ii) engaging in charitable activities and community affairs, (iii) accepting
and fulfilling a reasonable number of speaking engagements, and (iv) managing
her personal financial and legal affairs provided that such activities do not
either individually or in the aggregate interfere with the proper performance of
her duties and responsibilities hereunder and are not likely to be contrary to
the Company’s interests. The Executive shall give prior written notice before
joining any board on or after the Effective Date.

 

4.             Place of Performance. The principal place of employment of
Executive shall be at the Company’s US corporate offices in New York, New York.

 

5.             Compensation and Related Matters.

 

(a)           Salary. During the Term, Company shall pay Executive an annual
base salary of not less than US$350,000 (“Base Salary”). Executive’s Base Salary
shall be paid in approximately equal installments in accordance with Company’s
customary payroll practices. If Executive’s Base Salary is increased, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.

 

(b)           Short Term Incentive-Bonus. Executive shall be eligible for an
annual short term incentive-bonus (“STI”) based on the achievement of certain
financial and individual goals as outlined in the short term incentive bonus
program in existence from time to time for US Management Committee members.
Executive’s STI annual bonus range shall be 65% (Target) to 90% (Maximum) of
Executive’s then current Base Salary (the “STI Range”). The Centro Board may
change the basis upon which the STI may be calculated (but it shall be the same
for all Management Committee members), but if the then current target is
achieved Executive shall receive an STI bonus payout of 65% of Base Salary and
if the maximum goal is achieved Executive shall receive an STI bonus payout of
90% of Base Salary. If Executive’s employment is terminated for any reason prior
to the end of a financial year, Executive shall not be entitled to a prorated
STI for that current fiscal year unless otherwise specifically agreed by the
Centro Board. Notwithstanding anything contained herein to the contrary, a
change in the basis upon which STI may be calculated (but not a reduction to the
STI Range) shall not constitute a breach or violation of this Agreement by the
Company or constitute Good Reason for Executive to terminate her employment
(provided same is consistent for all Management Committee Members). All STI
amounts will be paid at the first appropriate opportunity after June 30 of that
financial year, but not later than July 31 of that same calendar year. The
current bonus period is July 1, 2008 through June 30, 2009. For the period from
the Effective Date through June 30, 2009 (the end of the current bonus period),
your bonus shall be prorated based on the above bonus range and the number of
days worked during the current bonus period.

 

(c)           Long Term Incentive Compensation. Executive shall be entitled to
participate in Centro’s long term incentive compensation program (or other
programs in lieu of a long term incentive compensation program), as outlined
each year for, and on the same basis as other, US Management Committee Members
(it being understood however that there is no guarantee that such a program or
programs will be offered to US Management Committee members each year (but if it
is offered to any US Management Committee member it must be offered to
Executive) and that there is no guarantee as to the amount or value of
Executive’s

 

2

--------------------------------------------------------------------------------


 

award under any such long term incentive compensation program or programs,
subject however to the next succeeding sentence). You shall be eligible to
participate in any such LTI program for the period first commencing on July 1,
2009 and the value of your LTI compensation for the period July 1, 2009 to
June 30, 2010 shall be $275,000; provided, however, that such amount shall not
be guaranteed for subsequent years and such amount may be more or less than such
amount and such amounts may increase or decrease from year to year. The Centro
Board shall periodically review the nature and extent of such plans in line with
comparable market practice.

 

(d)           Expenses. Company shall promptly reimburse Executive for all
reasonable business expenses upon the presentation of reasonably itemized
statements of such expenses in accordance with Company’s policies and procedures
now in force or as such policies and procedures may be modified with respect to
all senior executive officers of Company.

 

(e)           Vacation. Executive shall be entitled to the number of weeks of
vacation per year provided to the Company’s senior executive officers, but in no
event less than five (5) weeks annually. During the first year of employment,
Executive shall be entitled to four (4) paid personal days and five (5) paid
sick days and thereafter Executive shall be entitled to the number of paid
personal days and paid sick days per year provided to the Company’s senior
executive officers (whether more or less than the foregoing).

 

(f)            Welfare, Pension and Incentive Benefit Plans. During the Term,
the Executive shall be entitled to participate in all employee benefit plans,
programs and arrangements made available to other Company senior executives
generally, including, without limitation, pension, income deferral, savings, 401
(k), and other retirement plans or programs, medical, dental, vision,
prescription drug, hospitalization, short-term and long-term disability and life
insurance plans and programs, accidental death and dismemberment protection,
travel accident insurance, and any other employee benefit plan, program or
arrangement that may from time to time be made available to other Company senior
executives generally, including any plans, programs or arrangements that
supplement the above-listed types of plans, programs or arrangements, whether
funded or unfunded, subject to the terms of the applicable plan documents and
generally applicable Company policies, in each case on terms and conditions that
are no less favorable to than those applying to other Company senior executives
generally. To the extent that post-retirement welfare and other benefits then
exist, the Executive shall be entitled to post-retirement welfare and other
benefits on terms and conditions that are no less favorable than those applying
to other Company senior executives generally. Nothing in this Section 5(f) shall
be construed to require Company to establish or maintain any particular employee
or post-retirement benefit plan, program or arrangement except as expressly set
forth elsewhere in this Agreement. Company may, to the extent consistent with
the foregoing, alter, modify, supplement or delete its employee and
post-retirement benefit plans at any time as it sees fit without recourse by the
Executive, subject to the terms of this Section 5(f).

 

(g)           No Hedging. During the Term, Executive will not in any way attempt
to limit the financial risk with respect to stock options or restricted stock,
to the extent granted to Executive, which are not vested by means of any hedging
(including without limitation, selling short) or other techniques.

 

3

--------------------------------------------------------------------------------


 

6.             Termination. Notwithstanding the foregoing, Executive’s
employment hereunder may be terminated during the Term under the following
circumstances:

 

(a)           Death. Executive’s employment hereunder shall terminate upon
death.

 

(b)           Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been substantially unable to
perform her duties hereunder for an entire period of one hundred twenty (120)
consecutive days, and within thirty (30) days after written Notice of
Termination (as defined in Section 7(a)) is given after such one hundred twenty
(120) day consecutive period, Executive shall not have returned to the
substantial performance of her duties on a full-time basis, Company shall have
the right to terminate Executive’s employment hereunder for “Disability”, and
such termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement, but shall be subject to the terms of Section 8(c).

 

(c)           Cause. Company shall have the right to terminate Executive’s
employment for Cause, and such termination shall not be, nor shall it be deemed
to be, a breach of this Agreement; provided that no termination of Executive’s
employment hereunder for Cause shall be effective as a termination for Cause
unless the provisions of this Section 6(c) shall first have been complied with.
The Executive shall be given written notice by the Centro US Chief Executive
Officer of the intention to terminate her for Cause (the “Notice of Intention”).
The Notice of Intention shall state in reasonable detail the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based. The Executive shall have twenty (20) days after receiving the
Notice of Intention in which to cure the purported grounds for termination
asserted therein. Termination for Cause shall be effective immediately upon the
Centro US Chief Executive Officer’s issuance to Executive of a written
Termination for Cause Notice in the event that Executive fails to cure the
purported grounds for termination within such twenty (20) day period. Any
allegation that Cause existed, or that cure was not achieved, shall be subject
to review, at the Executive’s election, through arbitration in accordance with
Section 12 hereof.

 

For purposes of this Agreement, Company shall have “Cause” to terminate
Executive’s employment upon Executive’s:

 

(i)           conviction of, or plea of guilty or nolo contendere to, a felony;
or

 

(ii)          willful and continued failure to use reasonable best efforts to
substantially perform her duties hereunder (other than such failure resulting
from Executive’s incapacity due to physical or mental illness or subsequent to
the issuance of a Notice of Termination by Executive for Good Reason (as defined
in Section 6(d)) after demand for substantial performance is delivered by
Company in writing that specifically identifies the manner in which Company
believes Executive has willfully and continually failed to use reasonable best
efforts to substantially perform her duties hereunder; or

 

(iii)         theft of Company property, or

 

4

--------------------------------------------------------------------------------


 

(iv)          serious misconduct, dishonesty or disloyalty, which results from a
willful act or omission or from gross negligence, and which is materially or
likely to be materially injurious to the operation, financial condition or
business reputation of the Company, Centro or to any Affiliate.

 

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company, Centro
or any Affiliates thereof; provided, however, that the willful requirement
outlined in paragraphs (ii) or (iv) above shall be deemed to have occurred if
the Executive’s action or non-action continues for more than twenty (20) days
after Executive has received written notice of the inappropriate action or
non-action.

 

(d)           Good Reason. Executive may terminate her employment for “Good
Reason” within thirty (30) days after Executive has actual knowledge of the
occurrence, without the written consent of Executive, of one of the following
events that has not been cured within thirty (30) days after written notice
thereof has been given by Executive to the Company; provided, however, that any
allegation that Good Reason existed, or that cure was not achieved, shall be
subject to review, at Company’s election, through arbitration in accordance with
Section 12 hereof:

 

(i)            the assignment to Executive of duties materially and adversely
inconsistent with Executive’s status as Centro US Executive Vice President -
Chief Financial Officer or a material and adverse alteration in the nature of
the following: Executive’s duties and/or responsibilities, reporting
obligations, titles or authority as Executive Vice President - Chief Financial
Officer;

 

(ii)           a reduction in Executive’s Base Salary or a failure to pay any
such amounts when due;

 

(iii)          the relocation of Executive’s own office location to a location
that is more than fifty (50) miles from New York, New York;

 

(iv)          any purported termination of Executive’s employment for Cause
which is not effected pursuant to the procedures of Section 6(c) (and for
purposes of this Agreement, no such purported termination shall be effective);

 

(v)           Company’s failure to pay or provide any material employee benefits
due to be provided to Executive under this Agreement including, but not limited
to, a failure to allow the Executive to participate in all employee benefit
plans, programs and arrangements contemplated under Section 5(f);

 

(vi)          Company’s failure to provide in all material respects the
indemnification set forth in Section 11 of this Agreement, or to require any
successor to assume and agree to perform this Agreement as set forth in
Section 13 of this Agreement;

 

(vii)         a Change in Control (as defined below); or

 

5

--------------------------------------------------------------------------------


 

(viii)        a reduction in the STI Range as provided for in Section 5(b).

 

Executive’s right to terminate her employment hereunder for Good Reason shall
not be affected by her incapacity due to physical or mental illness. Executive’s
continued employment during the thirty (30) day cure period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

For purposes of this Agreement, a “Change in Control” means the occurrence of
one of the following events:

 

(1)           any person or party not currently affiliated with Centro or Centro
Affiliates gains control of fifty percent plus one share of Centro’s issued
Stapled Securities; however, that an event described in this paragraph (1) shall
not be deemed to be a Change in Control if any of following becomes such a
beneficial owner: (A) the Company, any Company Affiliate or any Centro
Affiliate, (B) any tax-qualified, broad-based employee benefit plan sponsored or
maintained by the Company or any majority-owned entity, (C) any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) Executive or any group of persons including Executive (or any entity
controlled by Executive or any group of persons including Executive);

 

(2)           Centro sells, transfers or otherwise disposes of more than a fifty
percent share of the Company or any Centro Affiliate then employing Executive or
more than 50% of the assets of or aggregate interests in Centro US provided that
the acquisition of ownership or such assets by another Centro Affiliate or the
assignment of Executive to work for such entity or Affiliate (provided that such
assignment does not alter in any material respect the terms and conditions of
this Agreement) shall not be considered a Change in Control, but shall still be
subject to the other provisions of Section 6(d) above.

 

If a Change in Control occurs, regardless of whether Executive elects to
terminate her employment for Good Reason, all unvested stock options and
restricted stock grants received by Executive, if any, regardless of any vesting
conditions or performance and/or time hurdles, shall automatically vest 100%
upon the occurrence of such Change in Control. In addition, in the event that
Executive’s employment is terminated by Company without Cause in contemplation
of a Change in Control, then notwithstanding any other provision of this
Agreement regarding the vesting of stock options and restricted stock grants,
then all unvested stock options and restricted stock grants, if any, received by
Executive, regardless of any vesting conditions or performance and/or time
hurdles, shall automatically vest 100% upon such employment termination..

 

(e)           Without Good Reason. Executive shall have the right to terminate
her employment hereunder without Good Reason by providing Company with a Notice
of Termination, and such termination shall not be, nor shall it be deemed to be,
a breach of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.             Termination Procedure.

 

(a)           Notice of Termination. Any termination of Executive’s employment
by Company or by Executive during the Term (other than termination pursuant to
Section 6(a)) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 14. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

 

(b)           Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by death, the date of death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of her duties on a full-time basis during such
thirty (30) day period), or (iii) if Executive’s employment is terminated for
any other reason (other than for Cause), the date on which a Notice of
Termination is given or any later date (within thirty (30) days after the giving
of such notice) set forth in such Notice of Termination.

 

8.             Compensation Upon Termination or During Disability. In the event
Executive is disabled or her employment terminates during the Term, Company
shall provide Executive with the payments and benefits set forth below;
provided, however, as a specific condition to being entitled to any payments or
benefits under this Section 8, Executive must have resigned all offices and
positions with the Group and must have joined Company in having executed a
mutual release of the Group, in the form attached hereto as Exhibit A (except
with regard to any payments hereunder that Executive is entitled to receive
during any period in which she is disabled and is still an employee of the
Company). Executive acknowledges and agrees that the payments set forth in this
Section 8 constitute liquidated damages for termination of her employment during
the Term.

 

(a)           Termination By Company Without Cause or By Executive for Good
Reason. If Executive’s employment is terminated by Company without Cause or by
Executive for Good Reason:

 

(i)            Company shall pay to Executive her Base Salary, accrued vacation
pay through the date of Termination and any previously declared, but unpaid,
bonus for any previously completed fiscal year (an “Accrued Bonus”), as soon as
practicable following the Date of Termination; and

 

(ii)           Company shall pay to Executive as soon as practicable following
the Date of Termination, a lump-sum payment equal to twelve months of her Base
Salary and the average STI received by Executive for the two (2) preceding
fiscal years ending on or prior to termination (and if Executive has not
received two (2) STI payments, then for any STI payment not received the
foregoing shall be calculated at target range in accordance with
Section 5(b) for any year for which an STI payment was not received) (and for
purposed of such calculation, the stub

 

7

--------------------------------------------------------------------------------


 

period bonus for the period from the Effective Date through June 30, 2009 shall
be computed on an annualized basis);

 

(iii)          Company shall reimburse Executive pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment;

 

(iv)          Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of Company; and

 

(v)           Company shall maintain in full force and effect, for the continued
benefit of Executive, her spouse and her dependents for a period of one (1) year
following the Date of Termination the medical, hospitalization, dental, and life
insurance programs in which Executive, her spouse and her dependents were
participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that if Executive, her
spouse or her dependents cannot continue to participate in the Company programs
providing such benefits, Company shall arrange to provide Executive, her spouse
and her dependents with the economic equivalent of such benefits which they
otherwise would have been entitled to receive under such plans and programs
(“Continued Benefits”), provided, that such Continued Benefits shall terminate
on the date or dates Executive receives substantially equivalent coverage and
benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determine on a coverage-by-coverage, or benefit-by-benefit, basis).

 

The foregoing notwithstanding, the total of the severance payments payable under
this Section 8(a) shall be reduced to the extent the payment of such amounts
would cause Executive’s total termination benefits (as determined by Executive’s
tax advisor) to constitute an “excess” parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and by reason of such
excess parachute payment Executive would be subject to an excise tax under
Section 4999(a) of the Code, but only if Executive determines that the after-tax
value of the termination benefits calculated with the foregoing restriction
exceed those calculated without the foregoing restriction.

 

(b)           Cause or By Executive Without Good Reason. If Executive’s
employment is terminated by Company for Cause or by Executive (other than for
Good Reason or Disability):

 

(i)            Company shall pay Executive his Base Salary and, to the extent
required by law or Company vacation policy, her accrued vacation pay through the
Date of Termination, and any Accrued Bonus, as soon as practicable following the
Date of Termination; and

 

8

--------------------------------------------------------------------------------


 

(ii)           Company shall reimburse Executive pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment, unless such termination resulted from a misappropriation of funds;
and

 

(iii)          Executive shall be entitled to any other rights, compensation
and/or benefits as may be due to Executive in accordance with the terms and
provisions of any agreements, plans or programs of Company;

 

(c)           Disability. During any period that Executive fails to perform her
duties hereunder as a result of incapacity due to physical or mental illness
(“Disability Period”), Executive shall continue to receive her full Base Salary
set forth in Section 5(a) until her employment is terminated pursuant to
Section 6(b). In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b):

 

(i)            Company shall pay to Executive his Base Salary and accrued
vacation pay through the Date of Termination, and any Accrued Bonus, as soon as
practicable following the Date of Termination, and continued Base Salary (as
provided for in Section 5(a)) for six (6) months; and

 

(ii)           Company shall reimburse Executive pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

 

(iii)          Company shall continue to pay Executive’s health insurance for
six (6) months immediately following the termination of Executive’s employment
and Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Company.

 

(d)           Death. If Executive’s employment is terminated by death:

 

(i)            Company shall pay in a lump sum to Executive’s beneficiary, legal
representatives or estate, as the case may be, Executive’s Base Salary through
the Date of Termination and one (1) times Executive’s annual rate of Base Salary
and any Accrued Bonus;

 

(ii)           Company shall reimburse Executive’s beneficiary, legal
representatives, or estate, as the case may be, pursuant to Section 5(d) for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

 

(iii)          Executive’s beneficiary, legal representatives or estate, as the
case may be, shall be entitled to any other rights, compensation and benefits as
may be due to any such persons or estate in accordance with the terms and
provisions of any agreements, plans or programs of Company.

 

9

--------------------------------------------------------------------------------


 

(e)           Failure to Extend. A failure to renew or extend the term of this
Agreement by the Company shall not be deemed to constitute a termination of
Executive’s employment for purposes of this Agreement and shall not constitute
“Good Reason” hereunder.

 

9.             Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Additionally, amounts owed to Executive under this
Agreement shall not be offset by any claims Company may have against Executive,
and Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
other circumstances, including, without limitation, any counterclaim,
recoupment, defense or other right which Company may have against Executive or
others.

 

10.           Confidential Information; Ownership of Documents; Non-Competition.

 

(a)           Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all trade secrets and confidential
information, knowledge or data relating to the Company and its businesses and
investments, which shall have been obtained by Executive during Executive’s
employment by Company and which is not generally available public knowledge
(other than by acts by Executive in violation of this Agreement) or was
otherwise made known to the Executive from a source not subject to a
confidentiality obligation. Except as may be required or appropriate in
connection with his carrying out her duties under this Agreement, Executive
shall not, without the prior written consent of Company or as may otherwise be
required by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company (in which case Executive shall use
reasonable best efforts in cooperating with the Company in obtaining a
protective order against disclosure by a court of competent jurisdiction),
communicate or divulge any such trade secrets, information, knowledge or data to
anyone other than the Company and those designated by the Company or on behalf
of the Company in the furtherance of its business or to perform duties
hereunder.

 

(b)           Removal of Documents; Rights to Products. All records, files,
drawings, documents, models, equipment, and the like relating to the Company’s
business, which Executive has control over shall not be removed from the
Company’s premises without its written consent, unless such removal is in the
furtherance of the Company’s business or is in connection with Executive’s
carrying out her duties under this Agreement and, if so removed, shall be
returned to the Company promptly after termination of Executive’s employment
hereunder, or otherwise promptly after removal if such removal occurs following
termination of employment. Executive shall assign to the Company all rights to
trade secrets and other products relating to the Company’s business developed by
her alone or in conjunction with others at any time while employed by the
Company.

 

(c)           Injunctive Relief. In the event of a breach or threatened breach
of this Section 10, Executive agrees that Company shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.

 

10

--------------------------------------------------------------------------------


 

(d)           Continuing Operation. Except as specifically provided in this
Section 10, the termination of Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 10.

 

11.           Indemnification.

 

(a)           General. Company agrees that if Executive is made a party or a
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while,
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the same extent as
other senior executive officers and directors, as in effect from time to time
(including, without limitation, having the benefit of any Company D&O policies),
against all Expenses incurred or suffered by Executive in connection therewith,
and such indemnification shall continue as to Executive even if Executive has
ceased to be an officer, director, trustee or agent, or is no longer employed by
the Company and shall inure to the benefit of her heirs, executors and
administrators.

 

(b)           Expenses. As used in this Agreement, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, and costs, attorneys’ fees, accountants’
fees, and disbursements and costs of attachment or similar bonds,
investigations, and any expenses incurred by Executive in any Proceeding in
which Executive is entitled to, or seeking, indemnification hereunder.

 

(c)           Enforcement. If a claim or request under this Agreement is not
paid by Company or on its behalf, within thirty (30) days after a written claim
or request has been received by Company, Executive may at any time thereafter
bring suit against Company to recover the unpaid amount of the claim or request
and, if Executive prevails in respect to the material issues, Executive shall be
entitled to be paid also the Expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable New York law.

 

(d)           Partial Indemnification. If Executive is entitled under any
provision of this Agreement to indemnification by Company for some or a portion
of any Expenses, but not, however, for the total amount thereof, Company, shall
nevertheless indemnify Executive for the portion of such Expenses to which
Executive is entitled.

 

(e)           Advances of Expenses. Expenses incurred by Executive in connection
with any Proceeding shall be paid by Company in advance upon request of
Executive that Company pay such Expenses; but only in the event that Executive
shall have delivered in writing to Company (i) an undertaking to reimburse
Company for Expenses with respect to which

 

11

--------------------------------------------------------------------------------


 

Executive is not entitled to indemnification and (ii) an affirmation of her good
faith belief that there are grounds for such expenses.

 

(f)            Notice of Claim. Executive shall give to Company notice of any
claim made against her for which indemnification will or could be sought under
this Agreement. In addition, Executive shall give Company such information and
cooperation as it may reasonably require and as shall be within Executive’s
power and at such times and places as are convenient for Executive.

 

(g)           Defense of Claim. With respect to any Proceeding as to which
Executive notifies Company of the commencement thereof:

 

(i)              Company will be entitled to participate therein at its own
expense; and

 

(ii)             Except as otherwise provided below, to the extent that it may
wish, Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Executive, which in Company’s sole discretion may be
regular counsel to Company and may be counsel to other officers and directors of
Company or any subsidiary. Executive also shall have the right to employ her own
counsel in such action, suit or proceeding if she reasonably concludes that
failure to do so would involve a conflict of interest between Company and
Executive, and under such circumstances the fees and expenses of such counsel
shall be at the expense of Company.

 

(iii)            Company shall not be liable to indemnify Executive under this
Agreement for any amounts paid in settlement of any action or claim without its
written consent. Company shall not settle any action or claim in any manner
which would impose any penalty or limitation on Executive without Executive’s
written consent. Neither Company nor Executive will unreasonably withhold or
delay their consent to any proposed settlement.

 

(h)           Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section 11 shall not be exclusive of any other right which
Executive may have or hereafter may acquire under any statute, provision of the
declaration of trust or certificate of incorporation or by-laws of Company or
any subsidiary, agreement, vote of shareholders or disinterested directors or
trustees or otherwise.

 

12.           Disputes

 

Any claim arising out of or relating to this Agreement, any other agreement
between the Executive and Company or its Affiliates, the Executive’s employment
with or any termination thereof (collectively, “Covered Claims”) shall (except
to the extent otherwise provided in Section 10(c) hereof with respect to certain
requests for injunctive relief) be resolved by binding confidential arbitration,
to be held in New York, New York in accordance with the Commercial Arbitration
Rules (and not the National Rules for Resolution of Employment Disputes) of the
American Arbitration Association and this Section 12 and Company and Executive
submits to

 

12

--------------------------------------------------------------------------------


 

jurisdiction in New York, New York for such arbitration. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive prevails in respect of the material issues in dispute of
Executive’s claims brought and pursued in connection with such contest or
dispute. Such reimbursement shall be made as soon as practicable following the
final resolution of such contest or dispute to the extent Company receives
reasonable written evidence of such fees and expenses.

 

13.           Successors; Binding Agreement.

 

(a)           Company’s Successors. No rights or obligations of Company under
this Agreement may be assigned or transferred except that Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Company would be required to perform it if no
such succession had taken place.

 

(b)           Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than her
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. Upon Executive’s death, this Agreement
and all rights of Executive hereunder shall inure to the benefit of and be
enforceable by Executive’s beneficiary or beneficiaries, personal or legal
representatives, or estate, to the extent any such person succeeds to
Executive’s interests under this Agreement. Executive shall be entitled to
select and change a beneficiary or beneficiaries to receive any benefit or
compensation payable hereunder following Executive’s death by giving Company
written notice thereof. In the event of Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary(ies), estate or
other legal representative(s). If Executive should die following her Date of
Termination while any amounts would still be payable to her hereunder if she had
continued to live, all such amounts unless otherwise provided herein shall be
paid in accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or
estate.

 

14.           Notice.   All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally, or sent by nationally-recognized, overnight courier or by registered
or certified mail, return receipt requested and postage prepaid, addressed as
follows:

 

If to Executive:

Ms. Tiffanie Fisher
1500 Hudson Street
#2i

Hoboken, NJ 07030

 

With a copy to:

Jeffrey A. Kimmel, Esq.

 

13

--------------------------------------------------------------------------------


 

Meister Seelig & Fein LLP
2 Grand Central Tower

140 East 45th Street

New York, New York 10017

 

If to Company:

Centro US Management Joint Venture 2 LP

420 Lexington Avenue

7th Floor

New York, NY 10070

Attention Steven F. Siegel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith. All such notices and other communications shall
be deemed to have been received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of delivery by nationally-recognized,
overnight courier, on the business day following dispatch and (c) in the case of
mailing, on the third business day following such mailing.

 

15.           Miscellaneous. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of Company, and
such waiver is set forth in writing and signed by the party to be charged. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The respective rights and obligations of the
parties hereunder of this Agreement shall survive Executive’s termination of
employment and the termination of this Agreement to the extent necessary for the
intended preservation of such rights and obligations. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles.

 

16.           Jurisdiction. Subject to the obligations with respect to
arbitration as provided in Section 12 hereof, Company and Executive each submits
to the jurisdiction of any New York State Court or Federal Court of the United
States of America sitting in the borough of Manhattan, and any appellate court
from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each hereby agrees that all claims in respect of any such suit, action or
proceeding shall be brought in and may be heard and determined in such New York
State Court or, to the extent permitted by law, in such Federal Court. Company,
Centro and Executive each waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any New York State Court or Federal Court sitting in the
borough of Manhattan.

 

14

--------------------------------------------------------------------------------


 

17.           Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

18.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

19.           Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, director, employee or representative of any party hereto in respect of
such subject matter. Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled.

 

20.           Withholding. All payments hereunder shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.

 

21.           Noncontravention.  Company represents that Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or certificate of incorporation, or
any agreement to which it is a party, other than which would not have a material
adverse effect on Company’s ability to enter into or perform this Agreement.
Executive represents to Company that she is not a party to any contract that
would preclude her from accepting employment as Executive Vice President - Chief
Financial Officer of Centro US and he has no reason to believe that accepting
employment as Executive Vice President - Chief Financial Officer of Centro US
would result in a disclosure of any confidential information of any prior
employer.

 

22.           Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

CENTRO US MANAGEMENT JOINT VENTURE 2, LP

 

 

 

By:

/s/ Michael Carroll

 

 

Name: Michael Carroll

 

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ Tiffanie Fisher

 

TIFFANIE FISHER

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

The Release will contain provisions consistent with the following:

 

General Release. Executive knowingly and voluntarily releases, waives and
forever discharges the Group of and from any and all claims and causes of
action, known and unknown, which Executive, his heirs, beneficiaries, personal
representatives, executors, administrators, successors and assigns (collectively
referred to herein as “Executive Releasors”) have or may have, arising out of or
relating to her employment with the Company, the terms and conditions of that
employment, or the termination of that employment relationship, as of the date
of execution of this Agreement, including, without limitation, any alleged
violation of, or claims related to or arising out of:

 

A.                                   Title VII of the Civil Rights Act of 1964,
as amended; the Reconstruction Era Civil Rights Act (also known as the Civil
Rights Act of 1866), as amended; the Civil Rights Act of 1991, as amended; the
Americans with Disabilities Act of 1990, as amended; the ADA Amendments Act of
2008; the Family and Medical Leave Act of 1993; the Age Discrimination in
Employment Act of 1967, as amended; the Fair Labor Standards Act of 1938, as
amended; the Equal Pay Act; the National Labor Relations Act; the Immigration
Reform and Control Act; the Occupational Safety and Health Act; the Worker
Adjustment Retraining and Notification Act; the Uniform Services Employment and
Reemployment Rights Act of 1994, as amended; the Sarbanes-Oxley Act of 2002; the
False Claims Act; and the Employee Retirement Income Security Act of 1974, as
amended (excluding claims for accrued vested benefits under any employee benefit
or pension plan of Centro, if any, in accordance with the terms and conditions
of such plan and applicable law);

 

B.                                     the constitution and laws of the State of
New York and the City of New York concerning wages, employment, the terms and
conditions of employment, and the termination of employment including, without
limitation: the New York State Human Rights Law; the New York Executive Law; the
New York Civil Rights Law; the New York City Human Rights Law; the New York City
Administrative Code; the New York Minimum Wage Act; the New York State Worker
Adjustment and Retraining Notification Act; the New York Labor Law; and
including, without limitation, the New York laws relating to: equal pay, wage
payment, maximum hours and overtime, meal and rest periods, public holidays,
wage deductions, prevailing wages, medical examinations, lie detector tests,
fingerprinting, military leave, disaster service volunteer leave, jury duty,
time off to vote, whistleblower protection, labor relations, display of the
American flag, criminal background checks, genetic disorders, apprenticeship
programs, disability discrimination, reasonable accommodation for disabilities,
political

 

--------------------------------------------------------------------------------


 

activities, recreational activities, legal use of consumable products outside of
working hours, confidentiality of AIDS test results, breastfeeding rights, leave
for adoptive parents, leave for bone marrow donors, discrimination in public
works contracts, discrimination in defense contracts; and/or any other law,
rule, regulation, order, executive order or ordinance pertaining to wages,
employment, the terms and conditions of employment, and/or the termination of
employment;

 

C.                                     Executive’s employment with the Company,
the terms and conditions of such employment, the termination of such employment
and/or any of the events relating directly or indirectly to or surrounding the
termination of that employment including, without limitation, wrongful
discharge, constructive discharge, breach of contract (whether express or
implied), breach of the covenant of good faith and fair dealing, breach of
promise, detrimental reliance, promissory estoppel, equitable estoppel, unjust
enrichment, quantum meruit, violation of public policy, tortious conduct,
defamation, libel, slander, false light, interference with contract or a
prospective economic advantage, fraud, fraud in the inducement,
misrepresentation, invasion of privacy, assault, battery, personal injury,
harassment, hostile work environment, failure to promote, violation of federal,
state, or local whistleblower or anti-retaliation personnel laws, infliction of
emotional distress (negligent and intentional), compensatory damages, economic
damages, and punitive damages; and

 

D.                                    claims for attorneys’ fees, costs,
disbursements, and the like,

 

which the Executive Releasors ever had, now have, or hereafter can, shall or may
have against the Group for, upon, or by reason of any act, omission, transaction
or occurrence up to and including the date of this Agreement. Executive shall
not be deemed or considered a prevailing party.

 

Except with respect to the obligations of Executive specifically set forth
herein and except with respect to willful misconduct, fraud or actions outside
the scope of authority, the Company (on behalf of itself and the Group) hereby
releases, waives and forever discharges Executive of and from any and all claims
and causes of action, known and unknown, which the Group, and their respective
successors and assigns have or may have, arising out of or relating to
Executive’s employment with the Company and the terms and conditions of that
employment.

 

Executive’s Waiver.

 

(a)           Executive agrees, to the extent permitted by law, that she will
not bring or join any lawsuit or proceeding in any court against any member of
the Group relating to her employment, the terms and conditions of her
employment, the termination of her employment or any claim or potential claim
waived by this Agreement. Executive acknowledges that all such claims or causes
of action brought in any such lawsuit or proceeding are released and waived
pursuant to this Agreement. Except as prohibited by law, in the event that any
such claim is filed or joined by Executive, it shall be dismissed with prejudice
upon presentation of this Agreement

 

2

--------------------------------------------------------------------------------


 

and Executive shall reimburse the Company for the costs, including attorneys’
fees and costs, of defending any such action.

 

(b)           By virtue of the foregoing, Executive agrees that she has waived
any damages and other relief available to her (including, without limitation,
money damages and equitable relief) under the claims waived in this Agreement.
Therefore, Executive agrees that she will not accept any award or settlement
from any source or proceeding (including, but not limited to, any proceeding
brought by any other person or by any government agency) with respect to any
claim or right waived in this Agreement. Notwithstanding the foregoing,
Executive is not waiving any right to file a charge with any administrative
agency that is specifically provided to her by, and may not be waived under,
law, but Executive agrees that she will not be entitled to any benefit arising
from any claim or proceeding involving any matter within the scope of any claim
or charge that is filed or initiated by her or on her behalf by any such agency
or other governmental entity.

 

(c)           Executive agrees, to the extent permitted by law or unless
required or compelled pursuant to deposition, subpoena or other legal process,
that she will not provide information, advice or counsel to, or otherwise
cooperate with or assist in any manner, any entity or person, including, without
limitation, any employee or former employee of the Group, asserting or seeking
to assert any cause of action, charge or any claim whatsoever against any member
of the Group. Executive further agrees, to the extent permitted by law or unless
required or compelled pursuant to deposition, subpoena or other legal process,
that in connection with any action at law, proceeding in equity, or in any
administrative proceeding commenced by any person or entity against any member
of the Group, she will not participate as a witness or attempt to offer any
evidence against any member of the Group, concerning any act or omission by any
member of the Group.

 

Release of Claims Under the Age Discrimination in Employment Act of 1967, as
Amended.

 

(a)           Executive hereby knowingly and voluntarily specifically releases
and forever discharges, and covenants not to sue, each member of the Group from
any and all liability, claims, allegations, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (hereinafter
referred to as “ADEA”), which the Executive Releasors may have or claim to have
against any member of the Group.

 

(b)           Notwithstanding any other provision or section of this Agreement,
Executive does not hereby waive any rights or claims under the ADEA that may
arise after the Effective Date of this Agreement.

 

(c)           Executive hereby acknowledges and represents that she has been
given a period of at least forty-five (45) days to consider the terms of this
Agreement; that the terms of this Agreement are clear and understandable to her;
that the Company has advised her in writing to consult with an attorney prior to
executing this Agreement; and that she has received valuable and good
consideration to which she is otherwise not entitled in exchange for her
execution of this Agreement. If Executive decides to sign this Agreement in
fewer than

 

3

--------------------------------------------------------------------------------


 

forty-five (45) days, Executive agrees that she has done so with the
understanding that she was given and declined the opportunity to consider this
Agreement for a full forty-five (45) days.

 

(d)           Executive hereby acknowledges that she may revoke this Agreement
within seven (7) days of signing the Agreement (referred to herein as the
“Revocation Period”) and that this Agreement shall not become enforceable until
the day after the seven-day Revocation Period has expired, provided Executive
has signed the Agreement and has not exercised her right to revoke (referred to
herein as the “Effective Date” of this Agreement). In the event Executive
chooses to exercise her option to revoke this Agreement, she shall notify the
Company in writing addressed to the company’s designated agent for this purpose,
Carolyn Carter Singh, Centro Properties Group, 420 Lexington Avenue, New York,
NY 10170, no later than 5:00 p.m. of the last day of the Revocation Period. If
the last day of the Revocation Period is a Saturday, Sunday or legal holiday,
then the Revocation Period shall not expire until the next following day which
is not a Saturday, Sunday or such legal holiday. Executive expressly understands
and agrees that if she does not sign this Agreement, or if she revokes it within
the Revocation Period, this Agreement will not be effective or enforceable, and
she will not be entitled to any of the benefits or consideration provided for in
this Agreement.

 

Release by the Group

 

In consideration for Executive’s services to the Group, the Group, on behalf of
itself and its directors, officers, employees, agents, independent contractors,
subsidiaries, affiliates, successors and assigns, hereby voluntarily and
knowingly releases and discharges Executive and each of Executive’s respective
heirs, executors, administrators, agents, employees and assigns (collectively
“Executive Releasees”), from liability for any and all claims or damages that
the Group had, has, or may have against any of the Executive Releasees at any
time prior to and including the Effective Date of this Agreement, whether known
or unknown to the Group, including but not limited to any and all claims or
rights arising out of, or which might be considered to arise out of or to be
connected in any way with, Executive’s employment with any member of the Group
excluding however any claims or damages resulting from Executive’s willful
misconduct, conduct outside the scope of authority or from violations of the
terms of Section 10 of the Employment Agreement. The Group specifically intends
this release to be the broadest possible release permitted under law.

 

The Group’s Waiver.

 

(a)           The Group agrees, to the extent permitted by law, that no member
of the Group will bring or join any lawsuit or proceeding in any court against
any of the Executive Releasees relating to Executive’s employment, the terms and
conditions of her employment, the termination of her employment or any claim or
potential claim waived by this Agreement except for any such claim related to
Executive’s willful misconduct, conduct outside the scope of authority or from
violations of Section 10 of the Employment Agreement. The Group acknowledges
that all such claims or causes of action brought in any such lawsuit or
proceeding are released and waived pursuant to this Agreement. Except as
prohibited by law, in the event that any such claim is filed or joined by the
Group, it shall be dismissed with prejudice upon presentation of this Agreement
and the Group shall reimburse Executive or the Executive

 

4

--------------------------------------------------------------------------------


 

Releasee, as the case may be, for the costs, including attorneys’ fees and
costs, of defending any such action.

 

(b)           By virtue of the foregoing, the Group agrees that each member of
the Group has waived any damages and other relief available to it (including,
without limitation, money damages and equitable relief) under the claims waived
in this Agreement. Therefore, each member of the Group agrees that it will not
accept any award or settlement from any source or proceeding (including, but not
limited to, any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.

 

(c)          The Group agrees, to the extent permitted by law or unless required
or compelled pursuant to deposition, subpoena or other legal process, that each
member of the Group will not provide information, advice or counsel to, or
otherwise cooperate with or assist in any manner, any entity or person seeking
to assert any cause of action, charge or any claim whatsoever against any of the
Executive Releasees. The Group further agrees, to the extent permitted by law or
unless required or compelled pursuant to deposition, subpoena or other legal
process, that in connection with any action at law, proceeding in equity, or in
any administrative proceeding commenced by any person or entity against any of
the Executive Releasees, each member of the Group will not participate as a
witness or attempt to offer any evidence against any of the Executive Releasees,
concerning any act or omission by any of the Executive Releasees.

 

Confidential Information; Ownership of Documents; Non-Competition;
Non-Disparagement; Letter of Recommendation.

 

(a)           Confidential Information. Executive shall not, without the prior
written consent of the Company or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against the Company (in which case Executive shall use her reasonable best
efforts in cooperating with the Company in obtaining a protective order against
disclosure by a court of competent jurisdiction), communicate or divulge to
anyone other than the Company any trade secrets, confidential information,
knowledge or data relating to the Company and its businesses and investments,
which shall have been obtained by Executive during Executive’s employment by the
Company and which is not generally available public knowledge.

 

(b)           Removal of Documents; Rights to Products. All records, files,
drawings, documents, models, equipment, and the like relating to the Company’s
business, which Executive has control over shall not be removed from the
Company’s premises without its written consent.

 

(c)           Non-Disclosure. Executive agrees not to disclose any information
regarding the existence, substance, or any of the terms or conditions of this
Agreement to anyone, except to an attorney with whom Executive chooses to
consult regarding her consideration of this Agreement, Executive’s spouse, and
her financial or tax advisors, so long as Executive advises such individuals
that they may not divulge the terms or conditions of this Agreement and, to the
maximum extent permitted by applicable law, rule, code or regulation,

 

5

--------------------------------------------------------------------------------


 

they agree to maintain the confidentiality of the Agreement. Executive also may
disclose the terms or conditions of this Agreement to any court or agency of
competent jurisdiction presiding over a proceeding challenging the validity of
this Agreement, provided that the Agreement is submitted to the court or agency
under seal. Executive represents that she has not spoken with anyone, other than
her spouse and her personal attorney, regarding the terms of this Agreement.

 

In addition, the Company agrees not to disclose any information regarding the
existence, substance, or any of the terms or conditions of this Agreement to
anyone, except to its attorneys and except to management committee members and
human resource personnel within the Company and, to the maximum extent permitted
by applicable law, rule, code or regulation, they agree to maintain the
confidentiality of the Agreement. The Company also may disclose the terms or
conditions of this Agreement to any court or agency of competent jurisdiction
presiding over a proceeding challenging the validity of this Agreement, provided
that the Agreement is submitted to the court or agency under seal. The Company
represents that they have not spoken with anyone, other than the above mentioned
Company personnel, regarding the terms of this Agreement.

 

(d)           Injunctive Relief. In the event of a breach or threatened breach
of this Section, each party agrees that the breaching party shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, as the case may be, Executive and the Group each
acknowledging that damages would be inadequate and insufficient.

 

(e)           Non-Disparagement. Executive agrees that she will not disparage
any member of the Group or any of their respective officers, directors and
employees and each member of the Group (and their respective directors and
senior management) agree not to engage in any disparagement of Executive or the
Executive Releasees.

 

No Other Consideration. Each party hereto affirms that the terms stated herein
are the only consideration for signing this Agreement and that no other
representations, promises, or agreements of any kind have been made by any
person or entity to cause her to sign this Agreement. Each party hereto has
accepted the terms of this Agreement because they believe them to be fair and
reasonable and for no other reason.

 

Acknowledgement of Receipt of Disclosure Information. Executive acknowledges
receipt of Disclosure Information Provided Pursuant to Older Workers Benefit
Protection Act, which is attached hereto as Exhibit A.

 

The provisions of this Section are not intended to, and shall not affect
Executive’s right to file a lawsuit, complaint or charge that challenges the
validity of this Agreement under the Older Workers Benefit Protection Act, 29
U.S.C. § 626(f) (“OWBPA”), with respect to claims under the ADEA. Furthermore,
in the event of such a proceeding brought pursuant to OWBPA, the provisions
pertaining to Executive’s obligation to repay monies paid pursuant to this
Agreement, and the recovery of damages, including attorneys’ fees, shall not
apply. This Section is not intended to and shall not limit the right of a court
to determine, in its discretion, that the Company is entitled to restitution,
recoupment or setoff of any monies paid should the release of ADEA claims in
this Agreement be found to be invalid. Neither does this section affect the

 

6

--------------------------------------------------------------------------------


 

Company’s right to recover attorneys’ fees or costs to the extent authorized
under federal law. The provisions of this Section shall apply with full force
and effect with respect to any other legal proceeding.

 

EXECUTIVE HAS BEEN ADVISED THAT SHE HAS AT LEAST FORTY-FIVE (45) DAYS TO
CONSIDER THIS SEPARATION AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN
WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS SEPARATION
AGREEMENT AND GENERAL RELEASE.

 

TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH ABOVE, EACH PARTY HERETO FREELY AND KNOWINGLY, WITHOUT
COERCION OR DURESS, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND
GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS THEY HAVE OR
MIGHT HAVE AGAINST THE OTHER.

 

EACH PARTY HERETO ACKNOWLEDGES THAT THEY HAVE READ THIS AGREEMENT, FULLY
UNDERSTAND IT AND ARE VOLUNTARILY ENTERING INTO IT.

 

7

--------------------------------------------------------------------------------